DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to applicant’s Response to Election/Restriction filed on 17 October 2022.
Claims 2 – 19 are pending. Claim 1 is cancelled by applicant.  Claims 2 – 6 are withdrawn due to a restriction requirement. 
 
Election/Restrictions
Applicant's election with traverse of claims 7 – 19 in the reply filed on 17 October 2022 is acknowledged.
Claims 2 – 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected apparatus, there being no allowable generic or linking claim.
The traversal is on the grounds that claims 2 – 6 have been amended such that groups I and II, as defined in the Requirement for Restriction filed 17 May 2022, are no longer distinct inventions and should be together.  However, this argument is not found persuasive for the following reasons:
Despite applicant’s amendments filed 17 October 2022, groups I and II, as defined in the Requirement for Restriction filed 17 May 2022, are still distinct inventions wherein the examiner insists on restriction due to the separate classifications and the separate fields of search. Groups I and II are directed to related apparatuses and directed to a process and apparatus for its practice. For related apparatus inventions, the inventions are distinct if (A) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (B) the inventions as claimed do not overlap in scope, i.e., are mutually exclusive; and (C) the inventions as claimed are not obvious variants.  In the instant application, groups I and II have materially different designs.  That is, group I as claimed requires a power-on switch, a speed select switch, and a paper feed switch wherein group Il does not require these structures; and group Il as claimed requires a pressure plate with a biasing means and a detachable paper feed dampener wherein group I does not require these structures. Moreover, the inventions as claimed are mutually exclusive. That is, one claim recites limitations disclosed for group I but not for group II, while a second claim recites limitations disclosed only for group II and not for group I. Furthermore, there is nothing of record to show that groups I and II to be obvious variants. For a process and an apparatus for its practice, the inventions are distinct if either or both of the following can be shown: (A) that the process as claimed can be practiced by another materially different apparatus or by hand; or (B) that the apparatus as claimed can be used to practice another materially different process.  In the instant application, the process as claimed can be practiced by another and materially different apparatus. That is, the process of group Il requires a pressure plate with a biasing means and a detachable paper feed dampener to perform the process as claimed wherein the apparatus of group I does not require these structures.  Due to these differences between groups I and II, group I is classified under B31D2205/0088 and group II is classified under B31D2205/0047 causing a serious burden wherein groups I and II have separate fields of search and require additional time to formulate and follow through the separate fields of search. Thus, the examiner insists on restriction of groups I and II. Therefore, the election/restriction requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 January 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Drawings and Specification
The drawings and specifications, as it relates to the drawings, are replete with errors.  The examiner has attempted to point out the most egregious errors in the drawings and specification but applicant’s cooperation is requested in correcting any additional errors of which applicant may become aware of in the drawings and specification else prosecution of the application may be slowed with additional objections to the drawings in later actions. 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature must be shown or the feature canceled from the claims.  No new matter should be entered.
“means for adjusting its height” or the means for adjusting a height of the support stand – claim 7, line 2, and claim 17, line 4.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) for the following reasons:
Reference character “9” has been used to designate both “the paper crumpling device 9” on pg. 12, ll. 11 – 12 and “an optional pair of vertical paper guide rollers or guide bars 9” on pg. 13, l. 21.
Reference character “42” has been used to designate both “a centered vertical support plate 42” on pg. 12, l. 21 and “the 230 volt three phase motor 42” on pg. 13, l. 10.
Reference character “52” has been used to designate both “a motor controller 52” on pg. 13, l. 7 and “the 110 volt input frequency drive 52” on pg. 13, ll. 9 – 10.
Reference character “27” has been used to designate both “a bolt 27” on pg. 13, l. 1  and “a power on switch 27” on pg. 13, ll. 10 – 11. Moreover, reference character “27” has been used to designate different parts in figs. 4, 10.
Reference character “49” has been used to designate “a first front idler roller 49” on pg. 14, ll. 18 – 19, “a neoprene covered horizontal rear idler roller 49” on pg. 14, ll. 19 – 20, and “the driven roller 49” on pg. 14, l. 22.
Reference character “17” has been used to designate “the idler roller” on pg. 17, l. 16, and “cylinder 17” on pg. 17, l. 22.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) for the following reasons:
Reference character “9” and “66” have both been used to designate “the paper crumpling device” on pg. 12, ll. 9 – 10, and “the paper crumpler” on pg. 12, l. 14.
Reference character “68” and “42” have both been used to designate “the motor” on pg. 13, l. 7, and “the 230 volt three phase motor” on pg. 13, l. 10.
Reference character “20” and “62” have both been used to designate “the food feed switch 20” on pg. 13, l. 13, and “the food feed button” on pg. 16, l. 10. 
Reference character “40” and “49” have both been used to designate “the driven roller 40” on pg. 14, l. 20, and “the driven roller 49” on pg. 14, l. 22. 
Reference character “41” and “48” have both been used to designate “a rocker plate 41” on pg. 14, l. 21, and “the rocker plate 48” on pg. 14, l. 25.  Moreover, reference characters “41” and “48” has been used to designate the same part in fig. 7.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because the drawings include the following reference character(s) not mentioned in the description:
Reference character 11 in fig. 17;
Reference character 22 in fig. 1;
Reference character 38 in fig. 4;
Reference character 39 in fig. 7;
Reference character 46 in figs. 5, 7, 13; and
Reference character 47 in fig. 7.

The drawings are objected because the same claim elements are referred to by different names in the specification and are confusing.  For example, page 17, l. 4 refers to “a front rectangular panel or tray 51” wherein later recitations of the element cites both “panel 51” (on pg. 17, l. 7) or “tray 51” (on pg. 17, l. 18) for the same element instead of using the same nomenclature for all later recitations.  Applicant’s cooperation is requested in correcting these errors in the specification.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the Specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Objections
Claims 7, 17, and 19 are objected because of the following informalities:
Regarding claim 7, line 2, the limitation, “said stand”, should read, “said support stand”.
Regarding claim 7, line 18, the limitation, “a front feed chute and rear discharge chute”, should read, “a front feed chute and a rear discharge chute”;
 Regarding claim 7, line 21, the limitation, “said feed housing”, should read, “said housing”; 
Regarding claim 17, line 3, the limitation, “said stand”, should read, “said support stand”;
Regarding claim 17, line 7, the limitation, “said motor”, should read, “said electric motor”;
Regarding claim 17, lines 16 - 17, the limitation, “a front feed chute and rear discharge chute”, should read, “a front feed chute and a rear discharge chute”;
Regarding claim 17, lines 18 – 19, the limitation, “said feed housing”, should read, “said housing”; and 
Regarding claim 17, line 23, 24, 25 , 26 and 27, the limitation, “said paper roll”, should read, “said roll of paper” referring to previously recited limitation, “a roll of paper”, in claim 17, line 3.
Regarding claim 17, lines 25 – 26, the limitation, “paper sheet”, should read, “a paper sheet”.
Regarding claim 19, line 2, the limitation, “said paper roll”, should read, “said roll of paper” referring to previously recited limitation, “a roll of paper”, in claim 17, line 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7 – 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 7, line 2, the limitation, “its”, is indefinite because the term, “its”, is a pronoun that refers to an element previously recited and it is ambiguous as written in the claim as to the antecedent basis of the pronoun or, in other words, what element the term “its” refers.  For the purpose of compact prosecution, the Examiner interprets the limitation, “said stand including means for adjusting its height”, to mean “said stand including means for adjusting a height of said stand”.  Please note, since claims 8 – 16 depend upon claim 7, claims 8 – 16 are likewise rejected under 35 USC §112(b) for indefiniteness.

Regarding claim 7, line 2, the limitation, “means for adjusting its height”, is indefinite because the limitation invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 7, line 5, the limitation, “a generally vertical support plate”, is indefinite because the term, “generally vertical”, is ambiguous as to the degree of verticalness is meant by limitation.  Since the term, “generally vertical”, is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree of verticalness, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of compact prosecution, the Examiner interprets the limitation, “a generally vertical support plate”, to mean “a vertical support plate”.  Please note, since claims 8 – 16 depend upon claim 7, claims 8 – 16 are likewise rejected under 35 USC §112(b) for indefiniteness.

Regarding claim 17, line 27, the limitation, “said paper feed roll”, is indefinite because the limitation lacks antecedent basis.  For the purpose of compact prosecution, the Examiner interprets the limitation, “said paper feed roll”, to mean “said roll of paper” referring to the previously recited limitation, “a roll of paper”, in claim 7, line 24.

Regarding claim 12, line 2, the limitation, “said means for biasing said pressure plate against said roller assembly”, is indefinite because the limitation lacks antecedent basis.  Previously recited limitation, “said pressure plate exerting downward pressure due to biasing means in cooperative engagement therewith mounting to said support plate”, in claim 7, line 11, does not explicitly state the biasing means biases the pressure plate against the roller assembly thus the limitation recites function not previously recited for the biasing means, thus it is ambiguous whether the means for biasing the pressure plate against the roller assembly cited in claim 12 is the same element/elements as the previously recited biasing means in claim 7.  For the purpose of compact prosecution, the Examiner interprets the limitation, “said means for biasing said pressure plate against said roller assembly is a spring”, to mean “said biasing means is a spring”, referring to the previously recited limitation, “biasing means”, in claim 7, line 11.

Regarding claim 14, line 2, the limitation, “a high friction surface”, is indefinite because the term, “high”, is a relative term.  That is, the term, “high”, needs to be considered and judged in relation to other elements; however, neither the claims or the specification provides such a relation or a standard for ascertaining the requisite degree of highness.  Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of compact prosecution, the Examiner interprets the limitation, “a high friction surface”, to mean “a friction surface”.  

Regarding claim 15, line 2, the limitation, “a rubber high friction surface”, is indefinite because the term, “high”, is a relative term.  That is, the term, “high”, needs to be considered and judged in relation to other elements; however, neither the claims or the specification provides such a relation or a standard for ascertaining the requisite degree of highness.  Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of compact prosecution, the Examiner interprets the limitation, “a rubber high friction surface”, to mean “a rubber friction surface”.
	
Regarding claim 17, line 4, the limitation, “its”, is indefinite because the term, “its”, is a pronoun that refers to an element previously recited and it is ambiguous as written in the claim as to the antecedent basis of the pronoun or, in other words, what element the term “its” refers.  For the purpose of compact prosecution, the Examiner interprets the limitation, “said stand including means for adjusting its height”, to mean “said stand including means for adjusting a height of said stand”.  Please note, since claims 18 – 19 depend upon claim 17, claims 18 – 19 are likewise rejected under 35 USC §112(b) for indefiniteness.

Regarding claim 17, line 4, the limitation, “means for adjusting its height”, is indefinite because the limitation invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 17, line 23, the limitation, “its”, is indefinite because the term, “its”, is a pronoun that refers to an element previously recited and it is ambiguous as written in the claim as to the antecedent basis of the pronoun or, in other words, what element the term “its” refers.  For the purpose of compact prosecution, the Examiner interprets the limitation, “said paper roll forward slightly to redistribute its weight”, to mean “said roll of paper forward slightly to redistribute the weight of said roll paper”.  Please note, since claims 18 – 19 depend upon claim 17, claims 18 – 19 are likewise rejected under 35 USC §112(b) for indefiniteness.

Regarding claim 17, line 24, the limitation, “said paper idler cylinder”, is indefinite because the limitation lacks antecedent basis.  For the purpose of compact prosecution, the Examiner interprets the limitation, “said paper idler cylinder”, to mean “a paper idler cylinder”.  Please note, since claims 18 – 19 depend upon claim 17, claims 18 – 19 are likewise rejected under 35 USC §112(b) for indefiniteness.

Regarding claim 17, line 25, the limitation, “said panel”, is indefinite because the limitation lacks antecedent basis.  The limitation is also ambiguous whether the panel is the For the purpose of compact prosecution, the Examiner interprets the limitation, “said panel”, to mean “a panel”.  Please note, since claims 18 – 19 depend upon claim 17, claims 18 – 19 are likewise rejected under 35 USC §112(b) for indefiniteness.

Regarding claim 17, line 27, the limitation, “said paper feed roll”, is indefinite because the limitation lacks antecedent basis.  For the purpose of compact prosecution, the Examiner interprets the limitation, “said paper feed roll”, to mean “said roll of paper”.

Regarding claim 18, line 2, the limitation, “said front panel”, is indefinite because the limitation lacks antecedent basis.  For the purpose of compact prosecution, the Examiner interprets the limitation, “said front panel”, to mean “a front panel”.  

Regarding claim 18, line 2, the limitation, “said front panel”, is indefinite because the limitation lacks antecedent basis.  For the purpose of compact prosecution, the Examiner interprets the limitation, “said front panel”, to mean “a front panel”.

Regarding claim 19, line 2 and 3, the limitation, “said paper idler roller”, is indefinite because the limitation lacks antecedent basis.  For the purpose of compact prosecution, the Examiner interprets the limitation, “said paper idler roller”, to mean “said paper idler cylinder”.

Allowable Subject Matter
Claims 7 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is (571)272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        2 November 2022

/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731